—In an action, inter alia, to recover damages for wrongful death, etc., the defendants appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated October 15, 1998, which denied their motion pursuant to CPLR 510 (3) to change the venue of the action from Kings County to Steuben County.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the motion to change the venue of this action to Steuben County. The convenience of the individual defendants and their son is excluded from consideration in determining the motion (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 173; Schapiro & Reich v Fuchsberg, 172 AD2d 1080; Lundgren v Lovejoy, Wasson, Lundgren & Ashton, 82 AD2d 912). With respect to the remaining nonparty witnesses, the defendants failed to either disclose, inter alia, the nature and materiality of their anticipated testimony or establish that they would be inconvenienced in the event that a change of venue was not granted (see, Weisemann v Davison, 162 AD2d 448). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.